Case 5:18-cv-00312-DAE Document 19 Filed 01/03/19 Page 1 of 1

AO 399 (0§¢”09) Waivcr oi`ti\c Scrvicc ol"Summons

UNITED STATES DISTRICT COURT
for the
Western District of Texas

JOANN CASTRO
watan
V.
ALBERT SAL.]NAS, ET AL.
ch`eno‘am

Civil Action No. 52 lB~CV-OOZBTZ-DAE

'H_I\_H\_/\¢_/`-¢_/

WAIVER OF 'I`HE SERVICE {')F SUMMONS

To: l\tlil!ie L. thompson
(Nnme of the plaintiffs attorney or unrepresented piot'mijj)

I have received your request to waive service of a summons in this action along with a copy ofthe compiaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service

I also understand that I, or the entity l represent, must file and serve an answer or a motion under Ruie l2 within
60 days from 121'19/2018 , the date when this request was sent (or 90 days if it was sent outside the
United States). It` I fail to do so, a default judgment will be entered against me or the entity l represent

 

 

Date: 01!03/20'| 9

 

   

St`gnomreg:t-h’yorn§y i)r.‘..wlfebp;£t.:ii.l!£§party
Rene Vaienoiano Patrick C. Bernal f Ado|fo Ruiz
Pri'nted name ofpnrzy waiving service of summons Prin!ed name

Denton Navarro Rocha Bernal & Zech, PC
2517 N. |V|aln Avenue
San Antonio, Texas 78212

Address

adolfo.ruiz@rampage-sa.com
E-mail address

(210) 227»3243

Telep}toue number

 

i)uty tn Avoid Unneccssary Ex;)cnses of Scrving n Summons

Rule 4 of the Fedcral Rulcs of Civil Proccdurc requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintit?locatcd in
the United States will be required to pay the expenses of scrvice, unless the defendant shows good cause l`or the l`ailurc.

“Good cause” does not include a belief that the lawsuit is groundfess, or that it has been brought in an improper venuc, or that the court has
no jurisdiction over this matter or over the defendant or the dcfendant’s property

Il` the waiver is signed and returned, you can still make these and ali other defenses and objections but you cannot object to the absence ot`
a summons or of service

If`you waive service, then you must, within the time specified on thc waiver t`orm, serve an answer or a motion under Rule 12 on the plaintiff
and tile a copy with the court By signing and returning the waiver t`orm, you arc ailowcd more time to respond than it`a summons had been served

